UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4555


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANUEL OCAMPO, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00019-RLV-DCK-1)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Manuel Ocampo, Jr., pled guilty pursuant to a written plea

agreement to conspiracy to distribute and possess with intent to

distribute methamphetamine, cocaine, heroin, and marijuana.                           He

was sentenced to 210 months of imprisonment, the bottom of his

correctly calculated advisory Sentencing Guidelines range.                            On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there are no meritorious grounds

for   appeal,   but     raising      the       following   issue:      whether    the

Government breached its plea agreement with Ocampo by failing to

recommend a six-month sentence for his wife.                    For the reasons

that follow, we affirm.

      A   defendant    alleging      the   Government’s       breach    of   a   plea

agreement    bears    the   burden    of       establishing   that   breach      by    a

preponderance of the evidence.              United States v. Snow, 234 F.3d
187, 189 (4th Cir. 2000).            Because Ocampo raises this issue for

the first time on appeal, we review it for plain error.                       United

States v. McQueen, 108 F.3d 64, 65-66 & n.1 (4th Cir. 1997).                          We

find no plain error, though, as the Government did not promise

to recommend a six-month sentence in its plea agreement with

Ocampo.     Moreover, at his plea hearing, Ocampo stated that there

were no promises made outside the plea agreement.                       Thus, this

claim fails.



                                           2
     Although not a listed issue in his Anders brief, Ocampo

alleges trial counsel told him that his wife would receive a

six-month sentence if he accepted the Government’s plea offer.

(Anders    Br.      at   12-13).        To    the       extent    that      this    could   be

construed as an ineffective assistance claim of counsel claim,

we note that unless an attorney’s ineffectiveness conclusively

appears on the face of the record, such claims are not generally

addressed on direct appeal.                  United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008).                    Instead, such a claim should be

raised in a motion brought pursuant to 28 U.S.C. § 2255 (2012),

in order to permit sufficient development of the record.                                United

States    v.   Baptiste,        596 F.3d 214,       216     n.1   (4th      Cir.    2010).

Because the record does not conclusively establish ineffective

assistance of counsel, we conclude that this claim should be

raised, if at all, in a § 2255 motion.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                  We

therefore affirm Ocampo’s conviction and sentence.                                 This court

requires that counsel inform Ocampo, in writing, of the right to

petition   the      Supreme     Court    of       the    United      States      for    further

review.        If   Ocampo      requests      that       a   petition       be   filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may      move   in    this   court       for      leave     to   withdraw      from

representation.          Counsel’s motion must state that a copy thereof

                                              3
was served on Ocampo.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    4